
	

113 HR 4156 : Transparent Airfares Act of 2014
U.S. House of Representatives
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4156
		IN THE SENATE OF THE UNITED STATES
		July 29, 2014Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend title 49, United States Code, to allow advertisements and solicitations for passenger air
			 transportation to state the base airfare of the transportation, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Transparent Airfares Act of 2014.
		2.Advertisements and solicitations for passenger air transportation
			(a)Full fare advertisingSection 41712 of title 49, United States Code, is amended by adding at the end the following:
				
					(d)Full fare advertising
						(1)In generalIt shall not be an unfair or deceptive practice under subsection (a) for a covered entity to state
			 in an advertisement or solicitation for passenger air transportation the
			 base airfare for the air transportation if the covered entity clearly and
			 separately discloses—
							(A)the government-imposed taxes and fees associated with the air transportation; and
							(B)the total cost of the air transportation.
							(2)Form of disclosure
							(A)In generalFor purposes of paragraph (1), the information described in paragraphs (1)(A) and (1)(B) shall be
			 disclosed in the advertisement or solicitation in a manner that clearly
			 presents the information to the consumer.
							(B)Internet advertisements and solicitationsFor purposes of paragraph (1), with respect to an advertisement or solicitation for passenger air
			 transportation that appears on an Internet Web site, the information
			 described in paragraphs (1)(A) and (1)(B) may be disclosed through a link
			 or pop-up, as such terms may be defined by the Secretary, that displays
			 the information in a manner that is easily accessible and viewable by the
			 consumer.
							(3)DefinitionsIn this subsection, the following definitions apply:
							(A)Base airfareThe term base airfare means the cost of passenger air transportation, excluding government-imposed taxes and fees.
							(B)Covered entityThe term covered entity means an air carrier, including an indirect air carrier, foreign carrier, ticket agent, or other
			 person offering to sell tickets for passenger air transportation or a tour
			 or tour component that must be purchased with air transportation.
							. 
			(b)Limitation on statutory constructionNothing in the amendment made by subsection (a) may be construed to affect any obligation of a
			 person that sells air transportation to disclose the total cost of the air
			 transportation, including government-imposed taxes and fees, prior to
			 purchase of the air transportation.
			(c)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary shall issue final
			 regulations to carry out the amendment made by subsection (a).
			(d)Effective dateThis Act, and the amendments made by this Act, shall take effect on the earlier of—
				(1)the effective date of regulations issued under subsection (c); and
				(2)the date that is 180 days after the date of enactment of this Act.
				
	Passed the House of Representatives July 28, 2014.Karen L. Haas,Clerk
